 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

 

pEC | 2 2019

 

 

 

CHRISTOPHER DONATE JONES,
a/k/a Christopher Dontae Jones,

CLERK, U.S. DISTRICT COURT

 

 

 

Petitioner,

v. 2:19-CV-178-Z
LORIE DAVIS, Director,

Texas Department of Criminal Justice,
Correctional Institutions Division,

CO? LO? COR CO? COD CO? 6? CO? HOD OD KM KH

Respondent.
ORDER

On September 18, 2019, the United States Magistrate Judge entered findings and
conclusions on the Petition for a Writ of Habeas Corpus. ECF No. 6. The Magistrate Judge
RECOMMENDS that the petition be DISMISSED. On October 7, 2019, Petitioner filed objections
to the findings, conclusions, and recommendation and requested an extension of time. ECF No. 7.
An extension of time was given, but Plaintiff failed to comply with the Court’s order to pay the
filing fee (ECF No. 4).

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that Petitioner’s objections are
OVERRULED, the findings, conclusions, and recommendation of the Magistrate Judge are
ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and Title 28, United States Code section 2253(c), the Court denies a certificate of appealability
because Petitioner has failed to make “‘a substantial showing of the denial of a constitutional right.”
Slack v. McDaniel, 529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference
the Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of
its finding that Petitioner has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Jd. at 484.
If Petitioner files a notice of appeal,

( ) Petitioner may proceed in forma pauperis on appeal. See Federal Rule of
Appellate Procedure 24(a)(3).

(X) Petitioner must pay the $505.00 appellate filing fee or submit a motion to
proceed in forma pauperis on appeal.

SO ORDERED.

December | , 2019.

Wem’ ———

THEW J| KACSMARYK
ITED STATES DISTRICT JUDGE

 
